Name: 78/349/EEC: Commission Decision of 30 March 1978 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  means of agricultural production;  plant product
 Date Published: 1978-04-12

 Avis juridique important|31978D034978/349/EEC: Commission Decision of 30 March 1978 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 099 , 12/04/1978 P. 0030 - 0031COMMISSION DECISION of 30 March 1978 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (78/349/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 78/55/EEC (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the Federal Republic of Germany, Whereas, under Article 15 (1) of the said Directive, seeds or propagating material of varieties of agricultural plant species which have been officially accepted during 1975 in one or more Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1977, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) thereof provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany has applied for such authorization for a certain number of varieties of different species; Whereas Commission Decision 78/125/EEC of 28 December 1977 (3) extended the period provided for in the said Article 15 (1) for the majority of these varieties for the Federal Republic of Germany from 31 December 1977 to 31 March 1978; Whereas the Commission has meanwhile completed its examination of the German application in respect of these varieties; Whereas the varieties listed in this Decision have been the subject of official growing trials in the Federal Republic of Germany ; whereas the results of these trials have led the Federal Republic of Germany to decide that these varieties are not distinct there; Whereas, in respect of the varieties Uri (perennial ryegrass) and Marino (red clover), the results of the trials show that in the Federal Republic of Germany, when compared with the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, they are not distinct from other varieties accepted therein (Article 15 (3) (a) of the said Directive); Whereas therefore the application of the Federal Republic of Germany in respect of these varieties should be granted in full; Whereas other varieties are no longer included in the German application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1978 common catalogue of varieties of agricultural plant species: Fodder plants 1. Lolium perenne L. Uri 2. Trifolium pratense L. Marino Article 2 The authorization under Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The Federal Republic of Germany shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 16, 20.1.1978, p. 23. (3)OJ No L 41, 11.2.1978, p. 40. methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is adressed to the Federal Republic of Germany. Done at Brussels, 30 March 1978. For the Commission Finn GUNDELACH Vice-President